DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 June 2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
Claims 14-27 are pending in this application.
Claims 14, 25 and 27 are amended.
Claims 1-13 are cancelled.
Claims 14-27 are presented for examination. 


Response to Amendments
Applicant’s arguments and amendments, filed 7 June 2022, with respect to the rejection of claims 14-26 under 35 U.S.C. §101 have been fully considered, and are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14-15, 17, 19-21 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Varunjikar et al. (US Publication Number 2016/0288825 A1) in view of Strecker et al. (US Publication Number 2014/0163822 A1). 
Regarding claim 14, Varunjikar teaches a method for imparting a steering feel in a steer- by-wire steering system of a motor vehicle, comprising: determining a first component of a toothed-rack force based on data from the motor vehicle (Varunjikar: Para. 0024, 0028-0029; rack load estimator utilizes a modified static tire model to estimate the steering rack force; Van der Jagt static model includes the following equation for estimating steering rack force to be caused by the tire and the surface of the ground).
Varunjikar doesn’t explicitly teach determining a second component of the toothed-rack force based on data from only a steering gear of the motor vehicle.
However, Varunjikar is deemed to disclose an equivalent teaching. Varunjikar includes a rack load estimator utilizes a modified static model to estimate the steering rack force (Varunjikar: Para. 0024) as a torque component based on a vehicle model. Varunjikar includes an assist torque command generator is calculated by the hand wheel angle signal, the hand wheel velocity signal, and the vehicle velocity signal (Varunjikar: Para. 0025) which is data from the steering system of the motor vehicle.  
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have a steering-gear-based estimated based on data from only a steering gear of the motor vehicle in order to Varunjikar’s estimation of the steering rack force using a friction factor velocity-based lookup table (Varunjikar: Para. 0066, 0068, 0082). 
Varunjikar doesn’t explicitly teach determining with a control unit the toothed-rack force based on the first and second components.
However Strecker, in the same field of endeavor, teaches determining with a control unit the toothed-rack force based on the first and second components (Strecker: Para. 0006, 0029; control unit is connected to a motor; a resulting steering rack force is found based on the first steering rack force and the second steering rack force).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporate Strecker’s control variable used to weigh the first and second steering rack force to determine a steering rack force (Strecker: Para. 0006, 0009, 0012) into Varunjikar’s estimation of the steering rack force using a friction factor velocity-based lookup table (Varunjikar: Para. 0066, 0068, 0082) in order to determine the toothed-rack force from a vehicle-model-based estimation and a steering-gear-model-based estimation (Strecker: Para. 0006).
In the following limitation, Varunjikar teaches imparting a steering feel with a feedback actuator to a steering handle based on the toothed-rack force, wherein the steering feel is a moment that opposes rotation of the steering handle (Varunjikar: Para. 0041-0042; output assist torque command generated from the estimated steering rack force signal provides the natural return of the hand wheel to the centered position; scaling factor is used to ramp down the assist torque command when the assist torque command is in the opposite direction as the hand wheel velocity).
Regarding claim 15, Varunjikar doesn’t explicitly teach wherein the two components of the toothed-rack force are combined and weighted to form the toothed-rack force, wherein the weighting of the two components is performed in a manner dependent on driving conditions.
However Strecker, in the same field of endeavor, teaches wherein the two components of the toothed-rack force are combined and weighted to form the toothed-rack force, wherein the weighting of the two components is performed in a manner dependent on driving conditions (Strecker: Para. 0009, 0012; the resulting steering rack force is found by weighting the first steering rack force and the second steering rack force as a function of at least one weighting factor).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporate Strecker’s control variable used to weigh the first and second steering rack force to determine a steering rack force (Strecker: Para. 0006, 0009, 0012) into Varunjikar’s estimation of the steering rack force using a friction factor velocity-based lookup table (Varunjikar: Para. 0066, 0068, 0082) in order to determine the toothed-rack force from a vehicle-model-based estimation and a steering-gear-model-based estimation (Strecker: Para. 0006).
Regarding claim 17, Varunjikar doesn’t explicitly teach wherein the module for vehicle-model-based estimation of the toothed-rack force comprises a non-linear vehicle model.
However Strecker, in the same field of endeavor, teaches wherein the module for vehicle-model-based estimation of the toothed-rack force comprises a non-linear vehicle model (Strecker: Para. 0053, 0056, Fig. 5; the shape of a particular characteristic curve is varied as a function of the absolute value of the speed |v|).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporate Strecker’s control variable used to weigh the first and second steering rack force to determine a steering rack force (Strecker: Para. 0006, 0009, 0012) into Varunjikar’s estimation of the steering rack force using a friction factor velocity-based lookup table (Varunjikar: Para. 0066, 0068, 0082) in order to determine the toothed-rack force from a vehicle-model-based estimation and a steering-gear-model-based estimation (Strecker: Para. 0006).
Regarding claim 19, Varunjikar doesn’t explicitly teach wherein the non-linear vehicle model comprises a linear single-track model with a tire load model and with a non-linear tire model, on the basis of which the lateral tire force is determined taking into consideration self-aligning moments.
However Strecker, in the same field of endeavor, teaches wherein the non-linear vehicle model comprises a linear single-track model with a tire load model and with a non-linear tire model, on the basis of which the lateral tire force is determined taking into consideration self-aligning moments (Strecker: Para. 0053, 0055, 0056; the characteristic curves are, selected so that a relatively high value of the variable s.sub.per is obtained, in absolute terms, so that the influence of the first steering rack force RFD on the resulting steering rack force RF is high compared to the influence of the second steering rack force RFC, whereby a dynamic steering sensation can be generated, which conveys information to the driver about roadway contact and the condition of the roadway).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporate Strecker’s control variable used to weigh the first and second steering rack force to determine a steering rack force (Strecker: Para. 0006, 0009, 0012) into Varunjikar’s estimation of the steering rack force using a friction factor velocity-based lookup table (Varunjikar: Para. 0066, 0068, 0082) in order to determine the toothed-rack force from a vehicle-model-based estimation and a steering-gear-model-based estimation (Strecker: Para. 0006).
Regarding claim 20, Varunjikar teaches wherein the module for steering-gear-model- based estimation of the toothed-rack force comprises a non-linear steering gear model with a separate friction modelling means (Varunjikar: Para. 0068, 0082; the estimation module modifies the Van der Jagt static model to predict a static torque generated by a tire by using a spring stiffness model to provide an additional torque; the estimation module estimates a friction factor to compute the estimated steering rack force), wherein the friction-dependent steering-gear-model-based toothed-rack force is ascertained by means of an estimator (Varunjikar: Para. 0066; the example estimation module uses the friction factor in estimating the steering rack force).
Regarding claim 21, Varunjikar doesn’t explicitly teach wherein the estimator operates with non-linear estimation methods, and/or the friction model of the friction modelling means is an asymmetrical, modified dynamic friction model.
However Strecker, in the same field of endeavor, teaches wherein the estimator operates with non-linear estimation methods, and/or the friction model of the friction modelling means is an asymmetrical, modified dynamic friction model (Strecker: Para. 0053, 0055, 0056; the characteristic map may be adapted to select a characteristic curve as a function of the absolute value of the speed v).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporate Strecker’s control variable used to weigh the first and second steering rack force to determine a steering rack force (Strecker: Para. 0006, 0009, 0012) into Varunjikar’s estimation of the steering rack force using a friction factor velocity-based lookup table (Varunjikar: Para. 0066, 0068, 0082) in order to determine the toothed-rack force from a vehicle-model-based estimation and a steering-gear-model-based estimation (Strecker: Para. 0006).
Regarding claim 24, Varunjikar teaches wherein the module for steering-gear-model- based estimation of the toothed-rack force comprises model-based parameter estimation (Varunjikar: Para. 0068, 0082; the estimation module modifies the Van der Jagt static model to predict a static torque generated by a tire by using a spring stiffness model to provide an additional torque; the estimation module estimates a friction factor to compute the estimated steering rack force), wherein the friction characteristics of the steering gear are determined online, which permits an adaptive estimation of the friction-dependent steering-gear-model-based toothed-rack force (Varunjikar: Para. 0068, 0082; the estimation module modifies the Van der Jagt static model to predict a static torque generated by a tire by using a spring stiffness model to provide an additional torque; the estimation module estimates a friction factor to compute the estimated steering rack force).
Regarding claim 25, Varunjikar teaches a method for controlling a steer-by-wire steering system for a motor vehicle, including an electronically controllable steering actuator which acts on the steered wheels, a control unit, a feedback actuator to which a driver demand for a steering angle can be applied by a driver by way of a steering input means and which outputs a feedback signal to the steering input means in reaction to the driver demand and to a driving state of the motor 3In re: PCT U.S. National StageAttorney Docket No. 161330P30US Application of THYSSENKRUPP PRESTA AG et al. vehicle, a signal transmitter which transmits the driver demand to the control unit, wherein the control unit controls the steering actuator to transform the driver demand into a deflection of the steered wheels, and wherein the feedback signal is implemented in a manner dependent on an estimated toothed-rack force, wherein the toothed-rack force is estimated by a method, comprising: determining a first component of the toothed-rack force based on data from the motor vehicle (Varunjikar: Para. 0024, 0028-0029; rack load estimator utilizes a modified static tire model to estimate the steering rack force; Van der Jagt static model includes the following equation for estimating steering rack force to be caused by the tire and the surface of the ground). 
Varunjikar doesn’t explicitly teach determining a second component of the toothed-rack force based on data from only a steering gear of the motor vehicle.
However, Varunjikar is deemed to disclose an equivalent teaching. Varunjikar includes a rack load estimator utilizes a modified static model to estimate the steering rack force (Varunjikar: Para. 0024) as a torque component based on a vehicle model. Varunjikar includes an assist torque command generator is calculated by the hand wheel angle signal, the hand wheel velocity signal, and the vehicle velocity signal (Varunjikar: Para. 0025) which is data from the steering system of the motor vehicle.  
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have a steering-gear-based estimated based on data from only a steering gear of the motor vehicle in order to Varunjikar’s estimation of the steering rack force using a friction factor velocity-based lookup table (Varunjikar: Para. 0066, 0068, 0082). 
Varunjikar doesn’t explicitly teach determining with the control unit the toothed-rack force based on the first and second components. 
However Strecker, in the same field of endeavor, teaches determining with the control unit the toothed-rack force based on the first and second components (Strecker: Para. 0006, 0029; control unit is connected to a motor; a resulting steering rack force is found based on the first steering rack force and the second steering rack force).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporate Strecker’s control variable used to weigh the first and second steering rack force to determine a steering rack force (Strecker: Para. 0006, 0009, 0012) into Varunjikar’s estimation of the steering rack force using a friction factor velocity-based lookup table (Varunjikar: Para. 0066, 0068, 0082) in order to determine the toothed-rack force from a vehicle-model-based estimation and a steering-gear-model-based estimation (Strecker: Para. 0006).
In the following limitation, Varunjikar teaches imparting a steering feel with a feedback actuator to a steering handle based on the toothed-rack force, wherein the steering feel is a moment that opposes rotation of the steering handle (Varunjikar: Para. 0041-0042; output assist torque command generated from the estimated steering rack force signal provides the natural return of the hand wheel to the centered position; scaling factor is used to ramp down the assist torque command when the assist torque command is in the opposite direction as the hand wheel velocity).
Regarding claim 26, Varunjikar doesn’t explicitly teach wherein, from the difference between the steering-gear-model-based toothed-rack force and the vehicle-model-based toothed-rack force.
However Strecker, in the same field of endeavor, teaches wherein, from the difference between the steering-gear-model-based toothed-rack force and the vehicle-model-based toothed-rack force.
Strecker includes designing the relationship between the first steering rack and the second steering rack force so as to produce the resulting steering rack force easily adapted to the requirements of the vehicle manufacturer (Strecker: Para. 0006, 0008-0009). Strecker includes using a mixing ratio as an example to give a weight for each the first and second steering rack forces (Strecker: Para. 0047). It would be obvious when designing a resultant force using the relationship between the first steering force and the second steering force to include the difference between the two forces. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporate Strecker’s control variable used to weigh the first and second steering rack force to determine a steering rack force (Strecker: Para. 0006, 0009, 0012) into Varunjikar’s estimation of the steering rack force using a friction factor velocity-based lookup table (Varunjikar: Para. 0066, 0068, 0082) in order to determine the toothed-rack force from a vehicle-model-based estimation and a steering-gear-model-based estimation (Strecker: Para. 0006).
In the following limitation, Varunjikar teaches the road friction is determined, which is used as an input for the module for vehicle-model-based estimation of the toothed-rack force (Varunjikar: Para. 0024-0025, 0066, 0068; the example estimation module uses the friction factor in estimating the steering rack force).


Claims 16, 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Varunjikar et al. (US Publication Number 2016/0288825 A1 in view of Strecker et al. (US Publication Number 2014/0163822 A1) and in further view of in view of Dollinar et al. (US Publication Number 2016/0209511 A1). 
Regarding claim 16, Varunjikar and Strecker don’t explicitly teach wherein the weighting is performed by covariance matrices.
However Dollinar, in the same filed of endeavor, teaches wherein the weighting is performed by covariance matrices (Dollinar: Para. 0254-0255; variable H represents the state to measurement matrix and the variable R represents the covariance matrix of the measurement noise).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporate Dollinar’s covariance matrix that contains the equations of motion of the system and sensor data filter through a Kalman filter algorithm (Dollinar: Para. 0029, 0254-0255) into Strecker’s control variable used to weigh the first and second steering rack force to determine a steering rack force (Strecker: Para. 0006, 0009, 0012) and  Varunjikar’s estimation of the steering rack force using a friction factor velocity-based lookup table (Varunjikar: Para. 0066, 0068, 0082) in order to determine the Kalman gain from the predicted error covariance (Dollinar: Para. 0254-0255).
Regarding claim 18, Varunjikar and Strecker don’t explicitly teach wherein the module for vehicle-model-based estimation of the toothed-rack force comprises an estimator that estimates non-measurable states by means of a Kalman filter.
However Dollinar, in the same filed of endeavor, teaches wherein the module for vehicle-model-based estimation of the toothed-rack force comprises an estimator that estimates non-measurable states by means of a Kalman filter (Dollinar: Para. 0029, 0259-0262; a kinematic model of the vehicle within a Bayesian model-based filter algorithm, such as a Kalman or Kalman-like filter algorithm).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporate Dollinar’s covariance matrix that contains the equations of motion of the system and sensor data filter through a Kalman filter algorithm (Dollinar: Para. 0029, 0254-0255) into Strecker’s control variable used to weigh the first and second steering rack force to determine a steering rack force (Strecker: Para. 0006, 0009, 0012) and  Varunjikar’s estimation of the steering rack force using a friction factor velocity-based lookup table (Varunjikar: Para. 0066, 0068, 0082) in order to determine the Kalman gain from the predicted error covariance (Dollinar: Para. 0254-0255).
Regarding claim 23, Varunjikar and Strecker don’t explicitly teach wherein the estimator is based on a linear Kalman filter with friction compensation.
However Dollinar, in the same filed of endeavor, teaches wherein the estimator is based on a linear Kalman filter with friction compensation (Dollinar: Para. 0029, 0259-0262; a kinematic model of the vehicle within a Bayesian model-based filter algorithm, such as a Kalman or Kalman-like filter algorithm).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporate Dollinar’s covariance matrix that contains the equations of motion of the system and sensor data filter through a Kalman filter algorithm (Dollinar: Para. 0029, 0254-0255) into Strecker’s control variable used to weigh the first and second steering rack force to determine a steering rack force (Strecker: Para. 0006, 0009, 0012) and  Varunjikar’s estimation of the steering rack force using a friction factor velocity-based lookup table (Varunjikar: Para. 0066, 0068, 0082) in order to determine the Kalman gain from the predicted error covariance (Dollinar: Para. 0254-0255).
In the following limitation, Varunjikar doesn’t explicitly teach wherein the non-linear part of the model is implemented as a compensation element.
However Strecker, in the same field of endeavor, teaches wherein the non-linear part of the model is implemented as a compensation element (Strecker: Para. 0053, 0056, Fig. 5; the shape of a particular characteristic curve is varied as a function of the absolute value of the speed |v|).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporate Strecker’s control variable used to weigh the first and second steering rack force to determine a steering rack force (Strecker: Para. 0006, 0009, 0012) into Varunjikar’s estimation of the steering rack force using a friction factor velocity-based lookup table (Varunjikar: Para. 0066, 0068, 0082) in order to determine the toothed-rack force from a vehicle-model-based estimation and a steering-gear-model-based estimation (Strecker: Para. 0006).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Varunjikar et al. (US Publication Number 2016/0288825 A1) in view of Strecker et al. (US Publication Number 2014/0163822 A1) and in further view of Haddadin (US Publication Number 2018/0169864 A1). 
Regarding claim 22, Varunjikar and Strecker don’t explicitly teach wherein the friction model is a Lund-Grenoble friction model.
However Haddadin, in the same filed of endeavor, teaches wherein the friction model is a Lund-Grenoble friction model (Haddadin: Para. 0264; friction model is based on a Lund-Grenoble model).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporate Haddadin’s Lund-Grenoble friction model for vehicle friction calculations (Haddadin: Para. 0264) into Varunjikar’s estimation of the steering rack force using a friction factor velocity-based lookup table (Varunjikar: Para. 0066, 0068, 0082) and Strecker’s control variable used to weigh the first and second steering rack force to determine a steering rack force (Strecker: Para. 0006, 0009, 0012) in order to accurately calculate the friction component because increased friction means more power is needed to move the system at the same speed (Haddadin: Para. 0295-0296).




Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Strecker et al. (US Publication Number 2014/0163822 A1) in view of Varunjikar et al. (US Publication Number 2016/0288825 A1). 
Regarding claim 27, Strecker teaches a steer-by-wire steering system for a motor vehicle, comprising: an electronically controllable steering actuator which acts on the steered wheels, a control unit (Strecker: Para. 0029, 0032; control unit is connected to a motor by way of a signal line; a steering wheel, is disposed on the torsion bar and can be used by the driver to apply a torque onto the torsion bar by operating the steering means;  rotor angle ang_RA thus corresponds to a rotational angle of the torsion bar, and thus to a steering angle of the wheels; the values detected by way of the sensors and are supplied to the control unit), a feedback actuator to which a driver demand for a steering angle can be applied by a driver by way of a steering input means and which outputs a feedback signal to the steering input means in reaction to the driver demand and to a driving state of the motor vehicle (Strecker: Para. 0008, 0029; the second steering rack force is considered in addition to the first steering rack force, the intensity of the feedback on the force conditions in the steering system is reduced, while maintaining some dependency of the steering torque on the current driving situation; the motor is designed as an electric motor, for example, and acts on a torsion bar by way of a gearbox), a signal transmitter which transmits the driver demand to the control unit (Strecker: Para. 0057-0058; the feedback by way of the signal RF.sub.f allows a smooth overlap between the forces RFD and RFC; a steering system, which not only provides the driver with good feedback on properties of the roadway and of the vehicle), wherein the control unit controls the steering actuator in order to transform the driver demand into a deflection of the steered wheels (Strecker: Para. 0022, 0029, 0032; control unit is connected to a motor by way of a signal line; the motor is designed as an electric motor, for example, and acts on a torsion bar by way of a gearbox; the rotor angle ang_RA thus corresponds to a rotational angle of the torsion bar, and thus to a steering angle of the wheels, because the motor is connected to the torsion bar by way of the gearbox, and the torsion bar is connected to the wheels by way of the steering gear and the steering linkage), wherein the steer-by-wire steering system is capable of and configured to carry out a method comprising: 
Strecker doesn’t explicitly teach determining a first component of the toothed-rack force from data from the motor vehicle.
However, Strecker is deemed to disclose an equivalent teaching. Strecker includes determining a second steering rack force by ascertained as a function of at least one vehicle variable that characterizes the state of the movement of the vehicle (Strecker: Para. 0006). The characterization of the vehicle’s movement to determine a steering rack force is an example of a vehicle model to determine a toothed-rack force. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to generate a second component of the toothed-rack force in order to determine the toothed-rack force from a vehicle-model-based estimation and a steering-gear-model-based estimation (Strecker: Para. 0006).
In the following limitation, Strecker teaches determining a second component of the toothed-rack force based on data from only a steering gear of the motor vehicle (Strecker: Para. 0006; a first steering rack force is ascertained as a function of at least one force that occurs in the steering system or at least one torque that occurs in the steering system); determining with the control unit the toothed-rack force based on the first and second components (Strecker: Para. 0006; a resulting steering rack force is found based on the first steering rack force and the second steering rack force); and 
Strecker doesn’t explicitly teach imparting a steering feel with the feedback actuator to the steering input means based on the toothed-rack force, wherein the steering feel is a moment that opposes rotation of the steering input means.
However Varunjikar, in the same field of endeavor, teaches imparting a steering feel with the feedback actuator to the steering input means based on the toothed-rack force, wherein the steering feel is a moment that opposes rotation of the steering input means (Varunjikar: Para. 0041-0042; output assist torque command generated from the estimated steering rack force signal provides the natural return of the hand wheel to the centered position; scaling factor is used to ramp down the assist torque command when the assist torque command is in the opposite direction as the hand wheel velocity).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporate Varunjikar’s estimation of the steering rack force using a friction factor velocity-based lookup table (Varunjikar: Para. 0066, 0068, 0082) into Strecker’s control variable used to weigh the first and second steering rack force to determine a steering rack force (Strecker: Para. 0006, 0009, 0012) in order to Varunjikar’s estimation of the steering rack force using a friction factor velocity-based lookup table (Varunjikar: Para. 0066, 0068, 0082).


Response to Arguments
Applicant’s arguments with respect to the rejection of claims 14-27 under 35 U.S.C. §103 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
The applicant argues that “determining a second component of a toothed-rack force based on data from only a steering gear of the motor vehicle” are not taught by the prior arts.
In response to the applicant’s argument above, Varunjikar uses the rack load estimator to estimate the steering rack force through a modified static tire model. The modified state model employs the hand wheel angle, hand wheel velocity signal and vehicle’s velocity (Varunjikar: Para. 0024-0025, 0036). Therefore, the steering rack force is determined using the vehicle data of hand wheel angle, hand wheel velocity, and velocity.
The examiner suggests defining, or highlighting the portions of the specification, that define what vehicle data is considered only from the steering gear to help clarify the applicant’s claims. 
The applicant’s specification includes “a second component of the toothed-rack force is generated by means of a steering gear model” (Specification: Pg. 3 Lines 15-22). The specification includes a module for steering-gear-model using the setpoint tooth-rack position, the setpoint toothed-rack speed, and the setpoint toothed-rack acceleration as shown in Figure 6 (Specification: Pg. 11 Lines 10-15, Figure 6). Varunjikar uses a model, employing vehicle data of hand wheel angle and hand wheel velocity, to determine a steering rack force which reads on the applicant’s claim language as supported by their specification. 
The applicant next argues that “Varunjikar is referring to a steering wheel assist force in an electric power steering system, not a toothed-rack force” and thus “Varunjikar is anything but an equivalent teaching.”
In response to the applicant’s argument above, Varunjikar includes a steering system of a rack and pinion steering mechanism coupled through the steering shaft to a steering actuator motor and gearing (Varunjikar: Para. 0020). A rack and pinion system is a gear attached to a toothed bar. Therefore, Varunjikar does contain control of a steering gear system with a toothed bar in their rack and pinion steering mechanism and is an equivalent teaching.
The applicant next argues that the examiner has not explained why one of having ordinary skill in the art would have thought to modify Varunjikar to determine the toothed-rack force from two different components – one component that was determined from motor vehicle data and another component that was determined from data from only a steering gear.
In response to the applicant’s argument above, it would be obvious to one of ordinary skill in the art as of the effective filing date to take a complex problem and break the system into its various components. When dealing with a feedback torque calculation that takes into account different features (such as friction from the road and tire interaction and friction from the internal steering gears) it would be necessary to calculate the two friction components as separate equations. 
The calculation of friction, torque, or kickback for the interaction between the road (such as a hill, speedbump, pothole, rain, snow, gravel or ice) would have to have components of the road and vehicle model information (such as tire treads, struts, suspension). The calculation of the internal pinion and rack steering system would need steering system specific data (such as rack position and rack rotation velocity) to calculate the friction component between the steering gear and toothed bar. There would be no reason to have a vehicle data of the tire treads when calculating the friction of the steering gear and pinion interaction. Therefore, taking into account only the vehicle components that would affect the friction calculated would make sense. A torque feedback system that takes into account multiple areas of friction would need to separate the friction component calculations. 
The applicant next argues that “determining with a control unit the toothed-rack force based on the first and second components” is not taught by the prior art.
In response to the applicant’s argument above, Strecker includes designing the relationship between a first steering rack force and a second steering rack force in order to produce a resulting steering rack force adapted to the requirements of the vehicle manufacturer (Strecker: Para. 0008). Strecker controls the motor by was of a control unit (Strecker: Para. 0029).
The applicant’s arguments have failed to point out the distinguishing characteristics of the amended claim language over the prior art. For the above reasons, Varunjikar’s assist torque command generator reads on applicant’s estimated rack force in a steer-by-wire system. The rejection is maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571) 272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000



/L.E.L./Examiner, Art Unit 3663					/ADAM D TISSOT/                                                                                      Primary Examiner, Art Unit 3663